J-S09034-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                    v.

DENNIS CHRIS LOSEY,

                          Appellant                 No. 1318 WDA 2014


       Appeal from the Judgment of Sentence entered July 16, 2014,
            in the Court of Common Pleas of Crawford County,
           Criminal Division, at No(s): CP-20-CR-0000455-2013


BEFORE: FORD ELLIOTT, P.J.E., BOWES and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                        FILED FEBRUARY 11, 2015

      Dennis Chris Losey (“Appellant”) appeals from the judgment of

sentence imposed following the entry of his negotiated guilty plea to

aggravated indecent assault, 18 Pa.C.S.A. § 3125(a)(8).

      Appellant filed a timely direct appeal.       The trial court directed

compliance with Pa.R.A.P. 1925(b), and Appellant filed a concise statement

in which he asserted the ineffectiveness of trial counsel. Appellant presents

us with a single issue:

             Was the Appellant denied effective assistance of counsel
      resulting in his conviction based on an unknown, involuntary
      plea of guilty which was legally invalid, and does this require the
      case to be remanded for trial or an evidentiary hearing?
J-S09034-15



Appellant’s Brief at 7. Appellant seeks remand “to the trial court for a trial,

or an evidentiary hearing on [the] voluntariness of his plea of guilty.” Id. at

13.

        Both the trial court and the Commonwealth, citing Commonwealth v.

Grant, 813 A.2d 726, 738 (Pa. 2002), recognize that a defendant should

wait to raise claims of ineffective assistance of trial counsel until collateral

review.    Recently, in Commonwealth v. Stollar, 84 A.3d 635, 652 (Pa.

2014), our Supreme Court held that ineffectiveness of counsel claims “must

now be deferred to PCRA review, where there will be an opportunity for

greater development [].” Id.

        Furthermore, although Commonwealth v. Bomar, 826 A.2d 831 (Pa.

2003) (creating an exception for raising ineffectiveness claims on direct

appeal when the relevant ineffectiveness claims have been properly raised

and preserved in the trial court, the trial court holds a hearing on those

claims, and the trial court addresses the merits of the claims in a subsequent

opinion) has been disapproved by Stollar, supra and Commonwealth v.

Holmes, 79 A.3d 562 (Pa. 2013), we nonetheless note that our review of

the record confirms the trial court’s observation that “there were no

evidentiary hearings nor any argument with regard to the ineffective

assistance of counsel issues raised by [Appellant] for the first time in his

direct appeal from the judgment of sentence.” Trial Court Opinion, 8/29/14,

at 2.




                                     -2-
J-S09034-15



     Accordingly, we affirm with the judgment of sentence without

prejudice to Appellant to seek collateral relief under the Post-Conviction

Relief Act, 42 Pa.C.S.A. § 9541-46.

     Judgment of sentence affirmed.

     P.J.E. Ford Elliott joins the Memorandum.

     Judge Bowes concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2015




                                      -3-